Citation Nr: 0808165	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder, 
not otherwise specified.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arterial hypertension.

4.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar myositis, lumbar spondylosis.  

5.  Entitlement to an initial compensable disability rating 
for contact dermatitis.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to April 
1984.  In addition, the veteran was a member of the United 
States Army Reserves and was ordered to active duty from 
January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
PTSD and anxiety disorder, not otherwise specified, and 
granted service connection for arterial hypertension at a 10 
percent disability rating, for lumbar myositis, lumbar 
spondylosis (claimed as a back condition) at a 10 percent 
disability rating and for contact dermatitis at a 
noncompensable disability rating. 

The issue of entitlement to an initial compensable disability 
rating for contact dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has PTSD that is related to service.

2.  There is no competent medical evidence showing that the 
veteran's anxiety disorder, not otherwise specified, is 
related to service.

3.  The veteran's service-connected arterial hypertension is 
not manifested by diastolic pressure measurements 
predominantly 110 or more, or systolic pressure measurements 
predominantly 200 or more.

4.  The veteran's service-connected lumbar myositis, lumbar 
spondylosis is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

2.  An anxiety disorder, not otherwise specified, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).   

3.  The criteria for a disability rating in excess of 10 
percent for arterial hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic Code 7101 
(2007).    

4.  The criteria for a rating in excess of 10 percent for 
lumbar myositis, lumbar spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5240-5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In terms of the veteran's claims for 
service connection for PTSD and an anxiety disorder, although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

In terms of his claim for increased ratings for arterial 
hypertension and lumbar myositis, lumbar spondylolisis, the 
veteran is challenging the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify for these issues has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, and lay statements have been 
associated with the file.  For a claim for service connection 
for PTSD to stand, in-service stressors must be verified and 
shown to be the cause of the veteran's PTSD.  The Board notes 
that the February 2005 letter that VA sent to the veteran 
included a questionnaire requesting information that would 
enable VA to confirm any in-service stressors, and 
instructing the veteran to complete and return the 
questionnaire to the VA.  However, the veteran did not submit 
the questionnaire or any further information to identify in-
service stressors as part of his service connection claim for 
PTSD.  The Board notes that the duty to assist is not a one-
way street and that he has a duty to cooperate, to include 
submitting the necessary information to further develop his 
claim..  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
appellant was afforded VA medical examination in March 2005.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  As such, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant. The Court has held that such 
remands are to be avoided. See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Specifically, 
to establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred." 38 
C.F.R. § 3.304(f).

Service medical records do not reflect any treatment for or 
diagnosis of PTSD in service.  A September 2004 VA medical 
record showing treatment for the veteran's anxiety disorder 
shows that the veteran alluded to traumatic experiences in 
service, but he did not specify any incident in particular.  
In a March 2005 VA mental disorders examination, the veteran 
did not report any stressors which would be the cause of a 
PTSD diagnosis.  He did not report nightmares about traumatic 
experiences in service that were interfering in his daily 
life activities.  He did not report intrusive recurrent, 
distressing thoughts about traumatic experiences in the 
military that were interfering with his daily living 
activities.  He did not report avoidant behavior related to 
his experiences in the military.  After reviewing the 
veteran's claims file and taking a history from the veteran, 
the examiner noted that there was no evidence of traumatic 
experiences and no evidence of PTSD symptoms in the 
psychiatric evaluation.  The veteran was not diagnosed with 
PTSD.  

The Board notes that the veteran submitted a private 
physician's October 2005 statement which reflects a diagnosis 
of PTSD.  However, the Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  While the March 
2005 VA medical examiner reviewed the veteran's claims file 
and rendered an opinion based upon this review in conjunction 
with the veteran's history, there is no evidence in the 
claims file that the October 2005 private examiner reviewed 
the veteran's claims file.  Therefore, the Board finds that 
the March 2005 VA examination report has more probative value 
in the determination of a diagnosis of PTSD for the veteran.  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, even if the private physician's statement were 
taken to be competent medical evidence, the veteran has not 
alleged any in-service incident or incidents that would serve 
as an in-service stressor, which is required to warrant 
service connection for PTSD. 

As the veteran does not have a competent diagnosis of PTSD, 
based on the evidence of record, and has not described any 
in-service stressor or submitted a stressor statement, 
service connection for PTSD is not warranted. 

The appellant's claim for service connection for PTSD 
therefore fails on the basis that the preponderance of the 
evidence is against the claim that he has PTSD due to a 
stressor from service, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection - Anxiety disorder, not otherwise 
specified

The veteran contends his anxiety disorder began during 
service and that it should therefore be service connected.  

Service medical records do not reflect an anxiety problem.  
There is no evidence of treatment for or a diagnosis of an 
anxiety disorder in service.  

A September 2004 VA medical record shows that the veteran was 
diagnosed with severe anxiety disorder and was given 
medication.  He was alert and oriented, denied auditory or 
visual hallucinations and admitted to intermittent suicidal 
ideation.  A March 2005 examination for mental disorders 
shows that the veteran reported he was not under any 
continuing psychiatric care and was non-compliant with his 
medications.  He reported that he had been feeling anxiety 
with tension, irritability, insomnia and inability to 
concentrate.  Upon examination, the veteran was appropriately 
dressed and cooperative.  He was spontaneous and established 
eye contact with the examiner.  He was alert and in contact 
with reality.  His thought process was coherent and logical 
and there was no looseness of association and no evidence of 
disorganized speech, delusions or hallucinations.  He had no 
phobias, obsessions, panic attacks or suicidal ideas.  His 
mood was anxious and his affect was broad and appropriate.  
He was oriented in time, place, and person and his memory for 
recent, remote and immediate events was intact.  His 
abstraction capacity was normal, his judgment was good and 
his insight was adequate. The examiner opined that the signs 
and symptoms noted did not interfere with the veteran's 
employment or social functioning, that there was no 
impairment of thought process or communication, and no 
evidence of inappropriate behavior.  The examiner diagnosed 
anxiety disorder, not otherwise specified.  The examiner did 
not provide a link between the veteran's anxiety disorder and 
his time in service.      

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current anxiety disorder and active 
service.  The veteran's service medical records do not show 
any treatment for or diagnosis of an anxiety disorder.  While 
the veteran has been diagnosed with an anxiety disorder, the 
examiners have not provided a link between his anxiety 
disorder and his time in service.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, 
the preponderance of the medical evidence is against service 
connection for an anxiety disorder.  Accordingly, the 
service-connection claim for an anxiety disorder is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - arterial hypertension

The veteran contends his hypertension warrants a higher 
disability rating.  The veteran is service-connected at a 10 
percent disability rating for arterial hypertension under 
Diagnostic Code 7101 for hypertensive vascular disease.  
Under this code, a hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, warrants a 10 percent disability rating and 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, warrants a 20 percent disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA medical records show that the veteran had blood pressure 
readings of 156/106 in April 2004 and 181/110 in July 2004.  
Upon examination in March 2005, the veteran's blood pressure 
readings were 170/100, 170/95 and 175/105.  There is no 
evidence that, over the appeals period, the veteran has had 
blood pressure readings with his diastolic pressure readings 
predominantly 110 or more or his systolic pressure 
predominantly 200 or more.  In fact, his diastolic reading 
was 110 only once and his systolic readings have never been 
200 or more.  For this reason, the veteran's arterial 
hypertension does not warrant a higher rating under 
Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Increased rating - lumbar myositis, lumbar spondylosis

The veteran's lumbar spine disability is rated under 
Diagnostic Codes 5240-5237, for ankylosing spondylitis and 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5240, 5237 (2007).  

Diagnostic Codes 5235 - 5243 are to be rated in accordance 
with the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), unless Diagnostic Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  Under the General Formula, for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

A March 2005 VA examination report shows that the veteran had 
an erect posture and normal gait.  The examiner observed that 
the veteran had chronic low back pain and paralumbar muscle 
spasm.  He had normal flexion and extension range of motion, 
normal musculoskeletal function, coordination and sensory, 
and used no mechanical aid, nor was one needed.  X-ray 
reports of the lumbosacral spine reflect that his vertebral 
body was normal in height and alignment and his disc spaces 
were preserved.  Small anterolateral spurs were evident and 
the veteran had mild lumbar spondylosis.  

Based on the evidence of record, the veteran's spine disorder 
does not warrant a higher disability rating under Diagnostic 
Codes 5240-5237 for lumbosacral strain.  To warrant a higher 
disability rating, the veteran's spine disability would need 
to show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The veteran's service-connected back disability 
is not manifested by this symptomatology.  The March 2005 
examination reflects that the veteran had normal range of 
motion for flexion and extension and normal musculoskeletal 
function, coordination and sensory.  While the examiner 
noted muscle spasms, the veteran had a normal gait and 
spinal contour and no scoliosis, reversed lordosis, or 
abnormal kyphosis.  Therefore, a higher rating is not 
warranted under Diagnostic Codes 5240-5237.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5240-5237.

The Board has considered other disability ratings under the 
rating criteria, which are to be rated using the General 
Formula.  However, as noted above, the veteran's disability 
does not warrant a higher rating under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 
5241, 5242 (2007).

Since the veteran has not been diagnosed with degenerative 
disc disease, consideration of the rating criteria for 
intervertebral disc syndrome is not appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent ratings from the date of 
his claim for his arterial hypertension and his lumbar 
myositis, lumbar spondylosis.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  There is 
also no evidence of record that the veteran's service-
connected disabilities cause marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  

As the preponderance of the evidence is against the veteran's 
claim for disability ratings in excess of 10 percent for the 
service-connected arterial hypertension and his lumbar 
myositis, lumbar spondylosis, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for PTSD is denied.

Service connection for anxiety disorder, not otherwise 
specified, is denied.

An initial disability rating in excess of 10 percent for 
arterial hypertension is denied.

An initial disability rating in excess of 10 percent for 
lumbar myositis, lumbar spondylosis is denied.  


REMAND

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been receiving ongoing treatment for his service-connected 
skin condition.  On remand, the AOJ should attempt to obtain 
any recent medical records regarding treatment for the 
veteran's service-connected skin disorder.  

A July 2004 VA medical record shows that the veteran had no 
lesions or dryness of his skin.  A March 2005 VA medical 
examination shows that the veteran had contact dermatitis 
with psoriatic like lesions in both hands, dorsal aspect, at 
the level of the metacarpophlangeal joints in both hands and 
elbows with desquamative border.  Also, there was a loss of 
hair in the occipital region, in remission, alopecia atreata-
like, otherwise normal skin.  However, the examiner did not 
specify what percentage of the veteran's exposed skin or the 
percentage of the skin over his whole body that was affected 
by his service-connected skin disorder.  The examiner also 
noted that the veteran was treated with a corticosteroid 
cream for his skin condition, but did not indicate the 
duration of this treatment.

Additionally, when scheduling the veteran for his skin 
examination, the AOJ should take into consideration Ardison 
v. Brown, 2 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. 
App. 675, 676 (1992), wherein the Court held that whenever 
possible examinations of skin conditions should be made when 
most disabling (e.g. during flare-ups).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his skin disorder 
since his April 2004 release from service 
through the present.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If the 
records are unavailable, please have the 
provider(s) so indicate.

2.  After completion the above, the 
veteran should be scheduled to undergo a 
VA derminatological examination, 
conducted by the appropriate specialist, 
during a period of flare-ups of his 
service-connected contact dermatitis, if 
possible, to evaluate the severity of the 
disability.  Specifically, the 
examination should be scheduled when the 
veteran's skin disorder is most 
disabling.  Bowers, Ardison, supra.  All 
indicated tests or studies deemed 
necessary should be done.  All relevant 
evidence in the claims file must be 
reviewed and a thorough clinical 
examination conducted.  Thereafter, the 
examiner should provide detailed clinical 
findings in accordance with the latest 
AMIE worksheet for skin disorders, to 
include estimates of the percentage of 
the entire body and of the exposed areas 
that are affected by the veteran's skin 
disorder and whether the veteran has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs over the past 12 
months, and the duration of this 
treatment.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


